
	

113 SRES 569 ATS: Designating September 23, 2014, as ‘‘National Falls Prevention Awareness Day’’ to raise awareness and encourage the prevention of falls among older adults.
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 569
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Nelson (for himself, Ms. Collins, Ms. Mikulski, and Mr. Sanders) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		December 4, 2014Committee discharged; considered and agreed toRESOLUTION
		Designating September 23, 2014, as ‘‘National Falls Prevention Awareness Day’’ to raise awareness
			 and encourage the prevention of falls among older adults.
	
	
		Whereas adults who are age 65 or older (referred to in this preamble as older adults) are the fastest-growing population in the United States;Whereas the number of older adults in the United States is expected to increase from 35,000,000
			 older adults in 2000 to 79,700,000 older adults in 2040;Whereas each year, 1 out of every 3 older adults in the United States falls;Whereas falls are the leading cause of fatal and nonfatal injuries among older adults;Whereas in 2012, more than 2,400,000 older adults were treated in hospital emergency departments
			 for fall-related injuries, and more than 722,000 older adults were
			 subsequently hospitalized from such injuries;Whereas in 2011, more than 22,900 older adults in the United States died from injuries related to
			 unintentional falls;Whereas in 2010, the total direct medical cost of fall-related injuries for older adults, adjusted
			 for inflation, was $30,000,000,000;Whereas between 2004 and 2014, the rate of death from falls of older adults in the United States 
			 has risen sharply;Whereas the Centers for Disease Control and Prevention estimate that if the rate of
			 falls does not decrease, the annual cost of injuries from falls will reach
			 an estimated $67,700,000,000 by 2020;	andWhereas evidence-based programs show promise in reducing falls by utilizing cost-effective
			 strategies, such as exercise programs to improve balance and strength,
			 medication management, vision improvement, comprehensive clinical
			 assessments, and reduction of home hazards:  
    Now, therefore, be it
		
	
		That the Senate—(1)designates September 23, 2014, as National Falls Prevention Awareness Day;(2)recognizes that there are proven, cost-effective falls prevention programs and policies;(3)commends the 72 member organizations of the Falls Free® Coalition, and the falls prevention
			 coalitions in 42 States and the District of Columbia, for their efforts to
			 work together to increase education and awareness about preventing falls
			 among adults who are age 65 or older (referred to in this resolution as older adults);(4)encourages businesses, individuals, Federal, State, and local governments, the public health
			 community, and health care providers to work together to raise awareness
			 of falls in an effort to reduce the incidence of falls among older adults
			 in the United States;(5)urges the Centers for Disease Control and Prevention to continue developing and evaluating
			 interventions to prevent falls among older adults that will translate into
			 effective community-based falls prevention programs;(6)urges the Administration for Community Living, the Centers for Disease Control and Prevention, and
			 their partners to continue to promote evidence-based programs and services
			 in communities across the United States to reduce the number of older
			 adults at risk of falling;(7)encourages State health departments and State Units on Aging, which provide significant leadership
			 in reducing injuries and related health care costs, to collaborate with
			 organizations and individuals to reduce falls among older adults in the
			 United States; and(8)encourages experts in the field of falls prevention to share best practices so that others can
			 replicate their success.
			
